Name: 2007/454/EC: Commission Decision of 29 June 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (notified under document number C(2007) 3183) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  international trade
 Date Published: 2007-06-30

 30.6.2007 EN Official Journal of the European Union L 172/87 COMMISSION DECISION of 29 June 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (notified under document number C(2007) 3183) (Text with EEA relevance) (2007/454/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (3), and in particular Articles 63(3) and Article 66(2) thereof, Whereas: (1) Directive 2005/94/EC sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. It provides that detailed rules, required by the epidemiological situation to supplement the minimum control measures provided for in that Directive, are to be laid down. The date for the transposition of that Directive into the national law of the Member States is 1 July 2007. (2) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (4) lays down certain protection measures to be applied in order to prevent the spread of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. Those areas are listed in the Annex to Decision 2006/415/EC and include parts of the Czech Republic, Hungary and the United Kingdom. That Decision currently applies until 30 June 2007. (3) Commission Decision 2006/416/EC of 14 June 2006 concerning certain transitional measures in relation to highly pathogenic avian influenza in poultry or other captive birds in the Community (5) provides for measures to be applied by Member States that have not fully transposed the provisions of Directive 2005/94/EC. That Decision applies until 30 June 2007. As Directive 2005/94/EC is to be transposed into the national law by the Member States by 1 July 2007, the measures provided for therein will replace the measures currently provided for in Decision 2006/416/EC. (4) As outbreaks of the avian influenza virus of the subtype H5N1 continue to occur, the measures laid down in Decision 2006/415/EC should continue to apply where that virus is detected in poultry, thereby supplementing the measures provided for in Directive 2005/94/EC. (5) Given this epidemiological situation, it is appropriate to extend the period of application of Decision 2006/415/EC until 30 June 2008. (6) In addition, the references in Decision 2006/415/EC to Decision 2006/416/EC should be replaced by references to Directive 2005/94/EC. (7) Decision 2006/415/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/415/EC is amended as follows: 1. In Article 1, paragraph 2 is replaced by the following: 2. The measures laid down in this Decision shall be applied without prejudice to the measures to be applied in the event of an outbreak of highly pathogenic avian influenza in poultry taken in accordance with Directive 2005/94/EC. 2. Article 3 is replaced by the following: Article 3 Areas A and B 1. The area listed in Part A of the Annex ( area A ) is classified as the high risk area consisting of the protection and surveillance zones established in accordance with Article 16 of Directive 2005/94/EC. 2. The area listed in Part B of the Annex ( area B ) is classified as the low risk area which may include all or parts of the further restricted zone established in accordance with Article 16 of Directive 2005/94/EC, and which shall separate area A from the disease free part of the affected Member State, if such part is identified, or from neighbouring countries. 3. Article 4 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Immediately following a suspected or confirmed outbreak of highly pathogenic avian influenza caused by highly pathogenic influenza A virus of subtype H5 suspected or confirmed to be of the neuraminidase type N1, the affected Member State shall establish: (a) area A, having regard to the legal requirements as set out in Article 16 of Directive 2005/94/EC; (b) area B having regard to geographical, administrative, ecological and epizootiological factors relating to avian influenza. The affected Member State shall notify areas A and B to the Commission, to the other Member States and, as appropriate, to the public. (b) In Article 4(4)(b), point (i) is replaced by the following: (i) for at least 21 days in the case of the protection zone and 30 days in the case of the surveillance zone after the date of completion of the preliminary cleansing and disinfection on the holding where an outbreak is confirmed in accordance with Article 11(8) of Directive 2005/94/EC; and 4. In Article 5, the introductory phrase is replaced by the following: In addition to the restrictions on the movement of poultry, other captive birds, their hatching eggs and products derived from such birds laid down in Directive 2005/94/EC, for holdings in the protection, surveillance and further restricted zones, the affected Member State shall ensure that: 5. In Article 12 the date 30 June 2007 is replaced by 30 June 2008. 6. In the Annex the date 30 June 2007 is replaced by 22 July 2007. Article 2 This Decision shall apply from 1 July 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 10, 14.1.2006, p. 16. (4) OJ L 164, 16.6.2006, p. 51. Decision as last amended by Decision 2007/434/EC (OJ L 161, 22.6.2007, p. 70). (5) OJ L 164, 16.6.2006, p. 61. Decision as amended by Decision 2007/119/EC (OJ L 51, 20.2.2007, p. 22).